USDC IN/ND case 1:19-cv-00540-WCL-SLC document 19 filed 02/26/20 page 1 of 3


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

 ROBERT M. MOORE,

                   Plaintiff,

                          v.                         CAUSE NO. 1:19-cv-00540-WCL-SLC

 PHH MORTGAGE CORPORATION,

                   Defendant.

                      SCHEDULING ORDER AND
           MEMORANDUM OF PRELIMINARY PRETRIAL CONFERENCE

       In accordance with Fed. R. Civ. P. 16, a Preliminary Pretrial Conference was held on

February 25, 2020, at which the Report of Parties’ Planning Meeting of February 20, 2020 was

discussed. The Court sets the following deadlines pursuant to Fed. R. Civ. P. 16(b):

       1. Pre-Discovery Disclosures. The parties will exchange the information required by Fed.

R. Civ. P. 26(a)(1) by February 26, 2020.

       2. Discovery Plan.

       The last date for the completion of all fact and expert discovery is November 19, 2020.

       Each party may serve a maximum of 25 interrogatories and 25 requests for admission on

any other party.

       Each party may conduct a maximum of 2 depositions, limited to a maximum of 7 hours,

unless extended by agreement of parties or order of the court.

       The Court having considered the parties’ submission concerning electronic discovery

disputes, now adopts and incorporates by reference the parties’ agreement as contained in the

Report of Parties Planning Meeting of February 20, 2020.
USDC IN/ND case 1:19-cv-00540-WCL-SLC document 19 filed 02/26/20 page 2 of 3


         The serving of reports from retained experts under Rule 26(a)(2) are due from Plaintiff by

August 19, 2020; and from Defendant by September 16, 2020.

         Supplementation under Rule 26(e) due every six weeks until trial.

         3. Other Items.

         The last date to seek leave of Court to amend the pleadings as to Plaintiff is May 19,

2020; as to Defendant is June 19, 2020.

         Except as otherwise noted, the deadlines in this Order may be modified only for good

cause and with the judge’s consent pursuant to Fed. R. Civ. P. 16(b)(4).

         The presiding judge will hold a status conference to set a final pretrial conference and

trial.

         The timing for filing witness and exhibit disclosures under Fed. R. Civ. P. 26(a)(3) shall

be governed by separate order issued by the presiding judge. Likewise, deadlines related to

motions in limine, Daubert motions, and motions to quash or strike either witnesses or evidence,

will be established at a pretrial status conference conducted by the presiding judge.

         The presiding judge will set the deadline for dispositive motions and trial date, and thus,

the summary judgment deadline in Fed. R. Civ. P. 56 shall not apply in this case.

         To promote the speedy and just resolution of this matter, consistent with Fed. R. Civ. P.

1, and Local Rule 16-6(b), the parties are encouraged to engage in direct negotiations and/or

alternate dispute resolution. To that end, the parties will file a notice with the Court when they

would like to proceed with a judicial settlement conference.




                                                  2
USDC IN/ND case 1:19-cv-00540-WCL-SLC document 19 filed 02/26/20 page 3 of 3


     SO ORDERED.

     Entered this February 26, 2020.

                                           /s/ Susan Collins
                                           Susan Collins
                                           United States Magistrate Judge




                                       3
